t c memo united_states tax_court jasbinder singh petitioner v commissioner of internal revenue respondent docket no filed date jasbinder singh pro_se margaret burow for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure for 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded continued after concessions the issue for decision is whether petitioner is entitled to deduct on schedule c profit or loss from business certain expenses in excess of those respondent conceded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference at the time he filed his petition petitioner resided in modesto california during petitioner owned his own commercial truck and was self-employed as a truck driver petitioner used his truck to transport cargo throughout the san francisco bay area for one client gsc logistics while not making deliveries petitioner parked his truck at a yard owned by gsc logistics he traveled between his residence and the yard using his ford mustang on his form_1040 u s individual_income_tax_return petitioner claimed dollar_figure of schedule c expenses with respect to his truck driving on date respondent issued petitioner a notice_of_deficiency disallowing dollar_figure of those expenses continued to the nearest dollar 2respondent conceded that petitioner is entitled to dollar_figure of schedule c expenses respondent further conceded that petitioner is not liable for a sec_6662 penalty opinion on the basis of documentation petitioner provided respondent conceded that petitioner is entitled to many of the disallowed schedule c expenses petitioner contends that he is entitled to additional expense deductions for fuel and expenses related to his car which he used to travel from his home to his workplace the yard where his truck was parked sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deductions claimed rule a 503_us_79 taxpayers bear the burden of substantiating any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain adequate_records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 sec_1_6001-1 income_tax regs at trial petitioner did not provide the court any evidence showing his entitlement to the schedule c expense deductions that remain at issue furthermore petitioner may not deduct the expenses_incurred in traveling between his home and his workplace it is well established that expenses_incurred by a taxpayer in commuting between his home and his place of business are personal and nondeductible 326_us_465 73_tc_766 accordingly the court will sustain all of the determinations in the notice_of_deficiency except for those conceded by respondent to reflect the foregoing decision will be entered under rule
